                              Compensation and Expense Worksheet

Case Number: 19-80920
Debtor: James, David P.

                                    1. Computation of Compensation

Total compensable disbursements are:
Pursuant to 11 U.S.C. § 326, compensation is computed as follows:

                                                                                          $47,195.00
                                        $47,195.00         25% of First $5,000.00          $1,250.00
          Less                           $5,000.00          ($1,250.00 Maximum)

                   Balance              $42,195.00        10% of Next $45,000.00           $4,219.50
          Less                          $45,000.00          ($4,500.00 Maximum)

                   Balance                   $0.00        5% of Next $950,000.00              $0.00
          Less                         $950,000.00         ($47,500.00 Maximum)

                   Balance                   $0.00                   3% of Balance            $0.00


                                                   Total Compensation Calculated:          $5,469.50

                                           Less Previously Paid Compensation:

                                             Total Compensation Requested:                 $5,469.50

                                        2. Trustee Expenses

The Trustee has incurred the following expenses:

SEE ATTACHED REPORT                                                       1 @ 357.00       $357.00

                                         Expense Summary

TOTAL EXPENSES CALCULATED:                                                                 $357.00

Less Previously Paid Expenses                                                                $0.00

TOTAL EXPENSES REQUESTED:                                                                  $357.00
                                                                                 ================

TOTAL EXPENSES AND COMPENSATION REQUESTED:                                               $5,826.50

Signed     /s/Tazewell T. Shepard                         Trustee:    TAZEWELL T. SHEPARD
                                                                      303 Williams Avenue
                                                                      Suite 1411
                                                                      Huntsville, AL 35801




    Case 19-80920-CRJ7 Doc 76-1 Filed 05/19/21 Entered 05/19/21 16:00:28                   Desc
           Exhibit 1- Trustee Compensation & Expense Worksheet Page 1 of 1
